DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a shielding conductor film provided on a side of the multilayer board and being partially in contact with the ground conductor layer, wherein the ground conductor layer is not in contact with the shielding conductor film in a portion of the side of the multilayer board closest both to the first region and to the second region.  None of the reference art of record discloses or renders obvious such a combination.
Examiner remarks:  The Examiner considers the following prior art references are the closest prior art.
US 2012/0008288 (fig.4) discloses a circuit board having a ground conductor layer, a first and second circuits provided in a first region and second regions respectively, in between conductive column (23). A shield film contact the ground layer at the side surfaces of the circuit board. The prior art fails to discloses the shielding conductor film provided on a side of the multilayer board and being partially in contact 
 Us 2018/0261551 (fig.3) discloses a circuit board having a ground conductor layer, a first and second circuits provided in a first region and second regions respectively, in between partition fence (130). A shield film contact the ground layer at the side surfaces of the circuit board. The prior art fails to discloses the shielding conductor film provided on a side of the multilayer board and being partially in contact with the ground conductor layer, wherein the ground conductor layer is not in contact with the shielding conductor film in a portion of the side of the multilayer board closest both to the first region and to the second region.  Again, there is no reasonable reason to modify the circuit board of the prior art to have the above discussed allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HOA C NGUYEN/Primary Examiner, Art Unit 2847